Citation Nr: 1530534	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  10-44 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for a disability of the cervical spine.

4.  Entitlement to service connection for erectile dysfunction (ED).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to February 1987.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office.  

In April 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

The issues of entitlement to service connection for a cervical spine disability       and ED are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a bilateral hearing loss disability for VA purposes.

2.  Competent and credible evidence indicates the Veteran's tinnitus was incurred in service. 


CONCLUSIONS OF LAW

1.  The requirements for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

2.  The requirements for establishing service connection for tinnitus have been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veteran's Claims Assistance Act

Under the Veteran's Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Here, VCAA notice was provided by a May 2009 letter.  

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service private and VA treatment records, and VA examination reports.

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, and the Veteran testified as to events in service, his treatment history and symptomatology.  Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims, and the  Veteran provided testimony relevant to those elements.  As such, the Board finds  that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to   the Veteran.  

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.        See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance    of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R.   § 3.303 (2014).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)). 

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

	A.  Hearing Loss

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

The Veteran's service treatment records show no complaints of or treatment for hearing loss at any time.  The Veteran's January 1982 enlistment audiogram and November 1986 separation audiogram showed hearing within normal limits at 500 through 4000 Hertz. 

In June 2010, the Veteran was afforded a VA contract audiological examination in connection with the instant claim.  At that time, the Veteran reported that he had been exposed to excessive noise while working as a wide band communications specialist without hearing protection during service.  He further reported civilian noise exposure including use of lawn equipment and motorcycle riding.  

Audiometric testing performed as part of the 2010 examination showed pure tone thresholds of 10, 5, 15, 15, and 20 decibels in the right ear, and 20, 15, 0, 20, and 15 decibels in the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz.  The audiologist reported speech recognition scores of 96 percent in the right ear and 98 percent in the left ear.  In connection with the evaluation, the examiner noted that the Veteran had normal hearing bilaterally.  

Upon review of the record, the Board concludes that the preponderance of the evidence is against the Veteran's claims for service connection for bilateral hearing loss.

In this regard, the most probative evidence indicates that the Veteran does not    have a current hearing loss disability as defined in 38 C.F.R. § 3.385.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1131.  In the absence of proof of a current hearing loss disability, service connection for that disability cannot be established.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   As the findings on the June 2010 examination reflect hearing levels that do not meet the criteria for a hearing loss disability under 38 C.F.R. § 3.385 and there is no other current medical evidence of record showing the presence of such, the Veteran does not have a current hearing loss disability for VA purposes and the claim for service connection for hearing loss must be denied.

B.  Tinnitus

The Veteran contends that his tinnitus is related to his exposure to noise in service.  Specifically, he reported at the April 2015 hearing that he worked in an enclosed space with loud radios for prolonged periods of time.  He also reported occasional exposure to artillery fire when he was required to "qualify."  The Board finds such assertions as to noise exposure are credible.  

The record reflects a current diagnosis of bilateral tinnitus.  Specifically, the June 2010 audiologist noted bilateral tinnitus.  Therefore, the remaining inquiry is whether the Veteran's current tinnitus is related to service.
 
As previously discussed, the Veteran received a VA audiological examination in June 2010.  At that time the Veteran reported experiencing tinnitus for over 20 years.  After reviewing the record and examining the Veteran, the examiner opined that the Veteran's current tinnitus was at least as likely as not a result of military service.  In support of the opinion, the examiner noted the Veteran's reports regarding the onset of his tinnitus and his reported routine exposure to radio noise  in a small room without hearing protection.  There is no medical opinion to the contrary.

The mandate to accord the benefit of the doubt is triggered when the evidence has reached a stage of balance.  In this matter, the Board is of the opinion that the evidence is at least in a state of relative equipoise as to whether the Veteran's tinnitus was incurred in service has been reached.  Accordingly, the benefit of      the doubt rule will be applied, and service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2014).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is granted.



REMAND

Regarding the claim for service connection for a cervical spine disability, the Veteran's service treatment records indicate that he was seen several times      during service for injuries sustained to his lower back when he fell carrying radio equipment and carrying heavy equipment.  The Veteran did not report a concurrent injury of his cervical spine at that time.  Nevertheless, at the April 2015 hearing the Veteran reported that he believes his cervical spine disability is related to these     in-service injuries.  X-rays obtained during a September 2009 examination showed arthritic changes to the cervical spine, but the examiner did not perform a cervical spine examination at that time given the Veteran's lack of knowledge regarding the claim.  Accordingly, the Board finds that the Veteran should be afforded a VA examination and opinion prior to adjudication of his claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In September 2009 the Veteran was afforded an examination to address his claim for service connection for ED.  While the examiner did provide an opinion as to whether the Veteran's low back disability caused his ED, the examiner did not address whether the Veteran's ED is aggravated by the service-connected low   back disability.  Given the foregoing, the Board finds that an addendum opinion     is necessary.  Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following actions:

1. Associate updated VA treatment records dating since December 2007 with the claims file.

2. Schedule the Veteran for a VA cervical spine examination.  The claims file must be reviewed by    the examiner in conjunction with the examination.    All indicated tests should be conducted and the results reported.  Following review of the claims file and examination of the Veteran, the examiner should identify all cervical spine disabilities found.  With respect to each diagnosed disability of the cervical spine, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the current cervical spine disability arose during service or is otherwise related to any incident of service, to include falling while carrying radio equipment in February 1986.  The examiner must explain the reasoning for the opinions provided.

If not related to service, the examiner should opine whether the cervical spine disability is caused by the service connected lumbosacral disc disease.  If not caused by the lumbosacral disc disease, the examiner should opine whether the cervical spine disability    has been permanently worsened beyond normal progression (versus temporary exacerbation of cervical spine symptoms) by the lumbosacral disc disease.  If the cervical spine disability has been permanently worsened beyond normal progression, the examiner should attempt to quantify the degree of worsening related to the lumbosacral disc disease.  The examiner must explain the reasoning for the opinions provided.

3. Send the Veteran's claims file to the examiner who provided the September 2009 ED opinion, if available, to obtain an addendum opinion.  The claims file and electronic treatment records must be reviewed by the examiner.  If the original examiner is not available, the claims file should be forwarded to another examiner  to obtain the requested opinion.  If a new examination is deemed necessary to respond to the request, one should be scheduled.

Following review of the claims file and relevant electronic VA treatment records, the examiner   should opine whether it at least as likely as not that  the Veteran's low back disability permanently worsened his ED beyond normal progression     (versus temporary exacerbation of ED symptoms).  The examiner should specifically address the Veteran's March 2006 statement that if his back   locks up during intercourse, he loses his erection.   The examiner should explain the reasoning for the opinion provided.

4. After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the claims remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


